COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Cameron Moon

Appellate case number:    01-15-00703-CV

Trial court case number: 2008-06648J

Trial court:              313th District Court of Harris County

         On August 18, 2015, relator, Cameron Moon, filed a petition for a writ of mandamus in
this Court. Relator also has filed a motion to stay the effect of the juvenile court’s order waiving
its jurisdiction over relator and transferring him to the district court for criminal proceedings.
       Relator’s motion to stay is denied.
       It is so ORDERED.

Judge’s signature: _/s/ Terry Jennings
                    Acting individually

Date: August 19, 2015